Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-544

IN RE: HENRI E. NORRIS,
                         Respondent.                          Board Docket No. 13-BD-049
Bar Registration No. 370646                                   BDN: 291-12

BEFORE: Fisher and Thompson, Associate Judges; and Steadman, Senior Judge.

                                         ORDER
                                    (FILED - May 28, 2015)

        On consideration of the affidavit of Henri E. Norris, wherein she consents to disbarment from
the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of
the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this
court, and the report and recommendation of the Board on Professional Responsibility with respect
thereto, it is this 28 day of May, 2015,

        ORDERED that Henri E. Norris is hereby disbarred by consent effective forthwith. The
effective date of respondent’s disbarment should run, for purposes of reinstatement from the date
respondent files a compliant affidavit pursuant to D.C. Bar Rule XI, § 14 (g). It is

        FURTHER ORDERED that Bar Counsel’s petition for discipline based upon respondent’s
conviction and guilty plea in the United States District Court for the Northern District of California
is hereby dismissed as moot.

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or
otherwise made available except upon order of the court or upon written consent of the respondent.

        The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on
Professional Responsibility and to the respondent, thereby giving her notice of the provisions of
Rule XI, §§ 14 and 16, which set forth certain responsibilities of disbarred attorneys and the effect
of failure to comply therewith.

                                               PER CURIAM.